DETAILED ACTION
This Office Action is sent in response to Applicant's Response filed 02/25/2021 for 16/485884. Claims 1, 3-9, and 11-13 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
In view of Applicant’s amendments, the objection to claim 4 has been withdrawn.
In view of Applicant’s amendments, the 112(a) rejection of claim 6 has been withdrawn.
Applicant's arguments, see Rejection under 35 USC 101, with respect to claim 1 have been fully considered but they are not persuasive.
Applicant argues that the claimed limitations include technical hardware that implement the judicial exception with particular machine and thus the claim is not directed toward an abstract idea [pg. 9:2-10:1; pg. 10:3-11:1]. Examiner respectfully disagrees.
Mere physical or tangible implementation of an exception does not guarantee eligibility. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1983-84 (2014) [MPEP 2106.04(d)]. The claim recites an apparatus, central processing unit, sensor, and/or memory at a high level of generality that amount to no more than mere instructions to implement the abstract on a computer. Merely applying the exception using generic computer components does not integrate to the judicial exception into a practical application per Step 2A, Prong 2 and is directed to an abstract idea.

Applicant argues that the claimed limitations are directed toward an improvement in the functioning of a computer or an improvement to another technology or technical field and integrate the judicial exception into a practical application [pg. 10:2; pg. 11:2-12:3]. Examiner respectfully disagrees.
An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art [MPEP 2106.05(a)]. Applicant asserts that the claimed invention improves the functioning of a computer by increasing face to face communication between users when managing tasks. Increasing user communication addresses an activity between human users and is not considered a technical functionality of the computer itself. Aiding or assisting users in their processing of information with a computer is not sufficient in showing an improvement in computer functionality. Therefore, the problem addressed by the original disclosure does not improve the functioning of the computer itself per Step 2A, Prong 2 and recites an abstract idea.
Applicant argues that the claimed limitations combine the inventive concept in a non-conventional and non-generic arrangement of additional elements and amount to significantly more than the abstract idea [pg. 12:3]. Examiner respectfully disagrees.
The "'novelty' of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016). Because they are separate and distinct requirements from eligibility, patentability of the 
In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which Applicant relies (i.e., where the users are family members [pg. 10:2], where "display of the task management screen 101 is switched as described above so that each user can intuitively manage the tasks while making communication with the family members" [pg. 10:3]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 1 remains rejected under 101 as being directed to an abstract idea without significantly more.
Applicant's arguments, see Rejection under 35 USC 103, with respect to claim 1, have been considered but are not persuasive.
Applicant argues that Lucock and Friend, alone or in combination, do not teach "determin[ing] the completion of the task based on … the detection of the specific operation by the second combination of the plurality of persons performed at the same time within the common physical space" [pg. 13, para 3-pg. 14, para 2]. Examiner respectfully disagrees.
Applicant's specification does not disclose a special definition of "same time", merely an example of how one is created, "users U1 to U4 as family members are seated around the table… there may be detected operations in which each other's hands do not contact, such as OK sign (E of Fig. 7), peace sign (F of Fig. 7), and thumbs-up (G of Fig. 7). Predetermined processing may be performed when a plurality of users performs such a non-contact operation together. For example, OK sign performed face-to-face at the same time is also face-to-face communication" [Specification, para 0025, 0086]. Thus Applicant appears to argue a "same time" is a duration of time where multiple users are facing each other and performing a same hand operation. This definition of "same time" is not recited in the claim.  The broadest 
Additionally, Applicant's specification does not disclose a special definition of "common physical space", merely an example of how one is created, "An information processing system 1 of FIG. 1 is used by family members in a room in a house, for example. The information processing system 1 is used to project a video and to present information. In the example of FIG. 1, a top surface of a table T placed in a room is used as a projection plane of a video. It is assumed that users U1 to U4 as family members are seated around the table" [Specification, para 0025]. Thus Applicant appears to argue a "common physical space" is one which is a single room in a house in which multiple users are located. This definition of "common physical space" is not recited in the claim.  The broadest reasonable interpretation of "common physical space" includes any area shared by a plurality of individuals. Lucock teaches receiving a user input to indicate task completion [pg. 14:28-15:13, 47:17-49:9]. Therefore, when the user indication is received within a geographic area tracked by GPS coordinates [pg. 35:3-20], Lucock teaches a "detection of the specific operation by the second combination of the plurality of persons performed … within the common physical space".
Therefore, the combination of Lucock and Friend teach the limitations of claim 1. Claim 1 remains rejected.
Claims 12 and 13 recite similar limitations to those recited in claim 1 and remain rejected upon a similar basis as claim 1 as stated above.
Dependent claims 3-9 and 11 remain rejected at least based on their dependence from independent claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites “a task to be registered is selected on the management screen and the specific operation is detected, the CPU is further configured to register the task as a task to be performed”. The limitation "the task" is unclear if it refers to the task registered to be performed as recited in the instant claim or the task selected to be performed as recited in parent claim 1 and has been interpreted as "[[a]] --another-- task to be registered" and "the CPU is further configured to register the --another-- task as a task to be performed".

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-9, and 11-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-13 is/are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 1 recite(s) an information processing apparatus, comprising: a central processing unit (CPU) configured to: receive sensor data from at least one sensor; identify a plurality of persons based on the received sensor data; control display of a management screen, via a projection apparatus, for selection of a task to be performed by a first combination of the plurality of persons; detect, based on the received sensor data, a specific operation by a second combination of the plurality of persons at a same 
The limitations of receiving data, identifying people, selecting a task to be performed by a combination of people, detecting based on receive data an operation by another combination of people at a same time within a common physical space subsequent to completing a task, determining that the combinations of people match, determining a task as completed based on a detection of another combination of people at a same time within a common physical space and a determination of another combination of people matching a combination of people, and updating a task as completed based on determining that the combinations of people match are processes that, under its broadest reasonable interpretation, cover a method of organizing human activity exemplified by a human manager seeing and identifying employees, assigning a task to a group of employees, being notified by another group of employees that the task is complete, determining the group of employees as those assigned to the task, determining the task as complete based on the notification by the group of employees and determining the notifying employees as those that were assigned, and marking the task as complete after determining that the task is complete; but for the recitation of generic computer components (“apparatus,” “central processing unit,” “sensor,” “projection apparatus”) and thus fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim recites additional limitations of receiving sensor data from at least one sensor and a CPU configured to perform the receiving, identifying, controlling, detecting, determining, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using computer components to perform the receiving, identifying, controlling, detecting, determining, determining, and controlling steps amount to no more than mere instructions to apply the exception using generic computer components contribute only nominally or insignificantly to the execution of the judicial exception and would not provide significantly more.
The additional element of using computer components to perform the receiving, controlling display, controlling an updated display steps amount to mere data collection and presenting received data recited at a high level of generality which is a well-understood, routine, or conventional activity [MPEP 2106.05(d)(II), see OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93] and remains insignificant extra-solution activity even upon reconsideration [MPEP 2106.05(g)].  Mere instructions to apply an exception using generic computer components and insignificant extra-solution activity cannot provide an inventive concept. Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.
Claim 12 recite(s) a method comprising limitations substantially similar to those recited in claim 1 and accordingly recite an abstract idea with additional elements that do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 13 recite(s) a non-transitory computer-readable medium having stored instructions executed by a processor to execution operations comprising limitations substantially similar to those recited in claim 1 and accordingly recite an abstract idea with additional elements that do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea and do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the medium and processor are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer [MPEP 2106.05(f)] which do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The dependent claims also recite limitations of detecting the specific operation between persons in contact with each other (claim 3), detecting an operation of issuing a determined word as the specific operation (claim 4), identifying people based on information and an operation (claim 5), registering a selected task to be performed by people performing the specific operation (claim 6), detecting that a person has performed the specific operation and setting a task status as completed (claim 8) that are processes that, under its broadest reasonable interpretation, cover a method of organizing human activity exemplified by human employees notifying a manager while in a same room, while being in physical contact, verbally; a manager identifying employees based on roster information, assigning a task based on gestures, and marking a task as complete and thus fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
This judicial exception is not integrated into a practical application. The dependent claims recite additional limitations including task information (claim 7), executing a process to unlock a device (claim 11) that amount to no more than mere claims 5, 7), selecting a task on a management screen (claim 6), and providing data representing a result (claim 9) that amount to no more than adding insignificant extra-solution activity of outputting results.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of collecting and storing data, presenting actions for selection, and providing data representing a result amount to mere receiving or transmitting data over a network, storing information, or data output recited at a high level of generality which are well-understood, routine, or conventional activities [MPEP 2106.05(d)(II), see OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)] and remain insignificant extra-solution activity even upon reconsideration [MPEP 2106.05(g)]. Mere instructions to apply an exception using generic computer components, linking the use of an exception to a technological field of use, and insignificant extra-solution activity cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-9, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucock (WO 2018141012 A1) in view of Friend et al. (US 20110154266 A1).

As to claim 1, Lucock discloses an information processing apparatus [Fig. 1, pg. 17:28-18:8, system], comprising: a central processing unit (CPU) [Fig. 2. pg. 23:29-35, system includes processor] configured to:
receive sensor data from at least one sensor [pg. 17:28-18:8, 19:1-10, system receives data from one or more user devices, where devices accept user input];
identify a plurality of persons based on the received sensor data [pg. 24:25-25:2, 29:21-30:2, authenticate users based on users entering data through respective user devices];
control display of a management screen, via a projection apparatus [Fig. 14, pg. 44:28-45:19, device displays (read: projects) user interface], for selection of a task to be performed by a first combination of the plurality of persons [Fig. 14, pg. 44:28-45:19, user interface displays tasks to be claimed by a user (read: first combination, note the broadest reasonable interpretation of combination includes any subset of a set and thus may be a single person), where a user who claims a task performs it (see performance at pg. 14:1-9, 24:28-25:2)];
detect, based on the received sensor data, a specific operation by a second combination of the plurality of persons at a same time within a common physical space [pg. 14:28-15:13, 48:15-49:9, assigned user provides task completion indication through user interface element, where indication is performed at a time before the task is updated (read: same time) as completed and the user is located within a global system with others (read: common space, see GPS at pg. 35:3-20)], wherein the specific operation is performed subsequent to completion of the task by the first combination of the plurality of persons [pg. 47:17-48:2, 48:15-49:9, receive data from user interaction with device interface element from completing user (read: second combination), where completing user provides indication after (read: subsequent to) they complete the task assigned to them, also the assigned user];
determine that the second combination of the plurality of persons match with the first combination of the plurality of persons [pg. 47:17-48:14, 48:32-49:9, verify completing user is an assigned user for the task]; and
determine the completion of the task based on both the detection of the specific operation by the second combination of the plurality of persons performed at the same time within the common physical space, and the determination that the second combination of the plurality of persons matched with the first combination of the plurality of persons [pg. 14:28-15:13, 47:17-49:9, system updates task data to record task as completed after assigned user provides task completion indication through user interface element, where indication is performed at a time before the task is updated as completed (read: detecting operation at same time) and the user is located within a global system with others (read: detecting operation common physical space) and verifying completing user as an assigned user to the task (read: determining match)];
control the … management [system] such that … the management [system] is updated to indicate the completion of the task based on the determination of the completion of the task [pg. 47:17-48:14, system updates task data to record task as completed after verifying completing user as an assigned user to the task].
However, Lucock does not specifically disclose controlling the display of the management screen such that the display of the management screen is updated to indicate the completion of the task, wherein the update of the display of the 
Friend discloses controlling [] display of [a] management screen such that the display of the management screen is updated to indicate [] completion of [a] task [Fig. 2, para 0050-0051, system displays results as users respond to poll question (read: task)], wherein the update of the display of the management screen is based on [a] determination that [a] second combination of [a] plurality of persons match with [a] first combination of the plurality of persons [para 0051-0052, 0077, 0085-0086, system counts responses from respondents (read: second combination) in the audience (read: plurality of persons) after identifying respondents as users designated access (read: first combination) to control the system].
Lucock and Friend are analogous art to the claimed invention being from a similar field of endeavor of presenting information.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify controlling display of a screen for a task as disclosed by Lucock with the updated display of a screen for a task as disclosed by Friend with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Lucock as described above to provide instant results and encourage audience participation [para 0049, 0051].

As to claim 3, Lucock discloses the information processing apparatus according to claim 1, wherein the CPU is further configured to detect the specific operation by the second combination of the plurality of persons in case a first person of the plurality of persons is in contact with a second person of the plurality of persons [pg. 41:13-24, 48:15-49:9, assigned user provides task completion indication through user interface element, where an administrative assistant may designate (be in contact with) a task to an assigned user through workplace system].

As to claim 4, Lucock discloses the information processing apparatus according to claim 1, wherein the CPU is further configured to detect an operation in which the [Figs. 14a-14b, pg. 48:15-31, assigned user provides task completion indication through selection of interface element with the word Close].

As to claim 5, Lucock discloses the information processing apparatus according to claim 1, wherein the CPU is further configured to:
store information of the plurality of persons [pg. 20:24-21:8, user database table stores user data]; and
identify the plurality of persons based on the stored information and an input operation by the plurality of persons [pg. 29:21-30:2, authenticate users by verifying data entered into user interface (read: input operation) with database values (read: stored information)].

As to claim 6, Lucock discloses the information processing apparatus according to claim 1, wherein in a case where a task to be registered is selected on the management screen, the CPU is further configured to register the task as a task to be performed by a third combination of the plurality of persons [pg. 44:13-45:19, user selects to claim task (read: task to be registered) displayed on user interface through operating interface elemen, where task is to be performed by plurality of workers who select the task through the interface].

As to claim 7, Lucock discloses the information processing apparatus according to claim 1, wherein the CPU is further configured to control storage of task information [pg. 20:8-16, 21:20-34, system database stores task data] that includes information indicating contents of the task [pg. 21:20-21:9, database includes task identifier], expiration of the task [pg. 21:20-34, 31:30-32:9, task type information includes allowed time period], a person in cooperation for the task [pg. 21:20-21:9, identifiers of assigned users], and operation at an end of the task [pg. 48:3-14, task database includes update of task data on task completion].

As to claim 8, Lucock discloses the information processing apparatus according to claim 7, wherein the CPU is further configured to:
detect, based on the task information, that a specific person, of the plurality of persons, has performed the specific operation at the end of the task [pg. 47:17-48:14, receive indication data of task completion from assigned user]; and
set a status of the task as completed, based on the detection that the specific operation is performed by the specific person [pg. 47:17-48:14, update task data as complete based on indication data received by assigned user].

As to claim 9, Lucock discloses the information processing apparatus according to claim 1, wherein the CPU is further configured to control a change … based on the second combination of the plurality of persons and the detection of the specific operation [pg. 48:3-31, update data for task on completing user providing task completion indication data through operating user interface element].
However, Lucock does not specifically disclose a change in the display of the management screen.
Friend discloses a change in the display of the management screen [Fig. 2, para 0050-0051, system displays results as users respond to poll question].
Lucock and Friend are analogous art to the claimed invention being from a similar field of endeavor of presenting information.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of a screen for a task as disclosed by Lucock with the updated display of a screen for a task as disclosed by Friend with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Lucock as described above to provide instant results and encourage audience participation [para 0049, 0051].

As to claim 11, Lucock discloses the information processing apparatus according to claim 1, wherein the CPU is further configured to control execution of a process to unlock a device [pg. 30:21-34, require user login to access functionality through device].

As to claim 12, Lucock discloses an information processing method, comprising: limitations substantially similar to those recited in claim 1 and is rejected under similar rationale.

As to claim 13, Lucock discloses a non-transitory computer-readable medium having stored thereon, computer executable-instructions that, when executed by a processor, cause the processor to execute operations [Fig. 2, pg. 23:15-35, storage stores software modules executed by system with processor], the operations comprising: limitations substantially similar to those recited in claim 1 and is rejected under similar rationale.

Conclusion
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  It is respectfully requested to the applicant in preparing responses to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art as disclosed by the Examiner.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240.  The examiner can normally be reached on M-F between 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/Examiner, Art Unit 2145

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145